Me. Justice Benson
delivered the opinion of the court.
1. Plaintiff moves to dismiss the appeal of the defendant Bose Cheshire for the following reasons: The decree of the trial court was made and entered on September 4, 1917. Thereafter, on September 7,1917, the defendant Bose Cheshire served and filed her notice of appeal and on September 17,1917, served and filed her undertaking on appeal. The appeal having been perfected, she neglected- to file a transcript within thirty days thereafter *240and subsequently on October 24,1917, filed a second notice of appeal which was followed on November 2,1917, with service and filing of a new undertaking and thereafter on December 7, 1917, a transcript on appeal was filed in this court. In Schmeer v. Schmeer, 16 Or. 243 (17 Pac. 864), this court held that when a party perfects an appeal and then abandons it, his right of appeal is exhausted, the power over the subject is functus officio, and cannot be exercised the second time. This ruling has been many times reiterated, the latest case being that of State v. Keeney, 81 Or. 478 (159 Pac. 1165). The appeal should be dismissed and it is so ordered.
Appeal Dismissed.